Citation Nr: 0947360	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sleep apnea, to include as secondary to 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for ventral hernia, to 
include as secondary to heart disease and/or service-
connected gastro esophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issues of entitlement to service connection for sleep 
apnea, heart disease, and ventral hernia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for sleep apnea with 
breathing problems in a November 2002 rating decision and 
properly notified the Veteran, who did not initiate an appeal 
of this decision.

2.  Evidence received since the November 2002 rating decision 
regarding the Veteran's claim for service connection for 
sleep apnea is not cumulative of evidence previously 
submitted and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The rating decision of November 2002 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for sleep apnea is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that sleep 
apnea, heart disease, and ventral hernia are related to his 
service with the United States Army from December 1965 to 
December 1967.  Specifically, he contends that his sleep 
apnea and heart disease are related to his service-connected 
PTSD.  The Veteran also contends that his ventral hernia is 
related to his heart disease in that his heart disease caused 
him to become bloated, retain fluid in his lungs and have 
coughing spells which resulted in the ventral hernia.  
Alternatively, the Veteran's representative has argued that 
his ventral hernia is related to the Veteran's service-
connected GERD.

Factual Background

The Veteran submitted a claim for service connection for PTSD 
in December 1986 and the RO granted the claim in a May 1987 
rating decision.  In September 2001, the Veteran submitted a 
claim for service connection for a sleep disorder.  In a 
November 2002 rating decision, the RO denied service 
connection for sleep apnea with breathing problems.  In doing 
so, the RO found that the Veteran complained of nasal 
obstruction and underwent rhinoplasty during service and 
there was evidence of current sleep complaints and breathing 
problems in VA treatment records; however, there was no 
diagnosis of sleep apnea and no nexus between the Veteran's 
current sleep and breathing problems and his military 
service.  Although the RO provided notice of this denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decision of November 2002 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
    
In March 2004, the Veteran submitted a new claim of service 
connection for sleep apnea.  In support of the claim, he 
submitted a December 1998 private sleep study showing a 
diagnosis of sleep apnea.  In the August 2004 rating action 
on appeal, the RO denied service connection for sleep apnea, 
finding that the Veteran had failed to submit "new and 
material" evidence to reopen his previously denied claim.  
The Veteran submitted a notice of disagreement as to this 
decision in August 2004 and timely perfected an appeal in 
October 2005.  

New and Material Evidence to Reopen Claims

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that regardless whether the RO addresses 
whether there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  


Analysis

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial in November 
2002 is new, in that it was not previously of record, and is 
also material, in that it raises a reasonable possibility of 
substantiating the claim.  The basis of denial in November 
2002 was that there was no diagnosis of sleep apnea and no 
nexus between the claimed disorder and military service.  
Since the November 2002 rating decision the Veteran has 
submitted a private treatment report dated in December 1998 
showing a diagnosis of severe obstructive sleep apnea.  This 
evidence relates to an unestablished fact, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

In this case, with regard to the only issue discussed above, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

As new and material evidence has been received, the claim for 
service connection for sleep apnea is reopened.  To this 
extent, the appeal is granted. 


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for sleep apnea.  
After further development, the AMC/RO must readjudicate the 
claim on a de novo basis. 

The Veteran's September 1965 enlistment examination shows 
normal sinuses, genito-urinary (G-U) system, and heart.  
However, in the Veteran's September 1965 "Report of Medical 
History" he reported "yes" to "nose trouble," "night 
sweats," and "high or low blood pressure."  He denied 
"stomach trouble."  The Veteran's service treatment records 
show that in August 1966 he complained of a nasal obstruction 
and underwent rhinoplasty.  These records also show that the 
Veteran had a previous rhinoplasty in 1962, prior to military 
service.  In January 1967 the Veteran complained of stomach 
problems.  Peptic ulcer was suspected but he was ultimately 
diagnosed with "pilonidal cyst."  Separation examination in 
December 1967 shows normal sinuses, G-U system, and heart but 
also notes a history of deviated septum and peptic ulcer 
diagnosis.  In the Veteran's December 1967 "Report of 
Medical History" he reported "yes" to "nose trouble," 
"night sweats," "high or low blood pressure," and 
"stomach trouble."  

In March/April 2004 the Veteran submitted claims for service 
connection for sleep apnea, heart disease, and ventral 
hernia.  Private treatment records show a diagnosis of severe 
obstructive sleep apnea as early as December 1998.  VA 
treatment records show a diagnosis of hypertension as early 
as November 2001 with a subsequent diagnosis of congestive 
heart failure and a diagnosis of ventral hernia as early as 
September 2002.    

As above, the Veteran contends that his sleep apnea and heart 
disease are related to his service-connected PTSD, to include 
as possible side effects of medication prescribed for 
treatment of PTSD.  The Veteran also contends that his 
ventral hernia is related to his heart disease in that his 
heart disease caused him to become bloated, retain fluid in 
his lungs and have coughing spells which resulted in the 
ventral hernia.  Alternatively, the Veteran's representative 
has argued that his ventral hernia is related to the 
Veteran's service-connected GERD.

There is evidence of nasal obstruction before, during, and 
after the Veteran's military service and also evidence of a 
current diagnosis of sleep apnea.  On remand, the Veteran 
should be afforded a VA examination to determine whether his 
current sleep apnea is related to his military service, to 
include on the basis of aggravation.  38 C.F.R. 
§ 3.159(c)(4).  

The Board also notes that the Veteran complained of high 
blood pressure prior to military service, has a current 
diagnosis of a heart disorder, and has not yet been afforded 
a VA examination with regard to this claimed disorder.  On 
remand, the Veteran should be afforded a VA examination to 
determine whether his current congestive heart disease is 
related to his military service, to include on the basis of 
aggravation or as secondary to a service-connected disorder 
to include PTSD.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran complained of 
stomach problems during service, has a current diagnosis of 
ventral hernia and has not yet been afforded a VA examination 
with regard to this claimed disorder.  On remand, the Veteran 
should be afforded a VA examination to determine whether his 
current ventral hernia is related to his military service, to 
include as secondary to a service-connected disorder to 
include GERD.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
claimed sleep apnea, heart disease, and 
ventral hernia disorders.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
tests and studies should be conducted.  
The examiner's attention is 
specifically directed to the following:  
the Veteran's September 1965 enlistment 
examination showing normal sinuses, G-U 
system, and heart; the September 1965 
Report of Medical History in which he 
reported "yes" to "nose trouble," 
"night sweats," and "high or low 
blood pressure" and denied "stomach 
trouble;" service treatment records 
showing that in August 1966 the Veteran 
complained of a nasal obstruction and 
underwent SMR rhinoplasty with history 
of previous rhinoplasty in 1962; 
service treatment records showing that 
in January 1967 the Veteran complained 
of stomach problems with a diagnosis of 
"pilonidal cyst;" separation 
examination in December 1967 showing 
normal sinuses, G-U system, and heart 
but also noting a history of deviated 
septum and peptic ulcer diagnosis; 
December 1967 Report of Medical History 
in which the Veteran reported "yes" to 
"nose trouble," "night sweats," 
"high or low blood pressure," and 
"stomach trouble;" a December 1998 
private treatment report showing a 
diagnosis of severe obstructive sleep 
apnea; and VA treatment reports showing 
a diagnosis of hypertension as early as 
November 2001 with a subsequent 
diagnosis of congestive heart failure, 
and a diagnosis of ventral hernia as 
early as September 2002.

a.  With regard to the sleep apnea 
issue the examiner is then directed to 
answer the following questions:

	(i)  Does the Veteran have a current 
diagnosis of sleep apnea, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had sleep apnea prior to his 
entry onto active duty?

     (iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iv) if the answer is no, is it at 
least as likely as not that the sleep 
apnea was incurred in service or is 
caused or aggravated by a service-
connected disorder, to include PTSD?  

b.  With regard to the heart disease 
issue the examiner is then directed to 
answer the following questions:

	(i)  Does the Veteran have a current 
heart disorder, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had a heart disorder prior to his 
entry onto active duty?

     (iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iv) if the answer is no, is it at 
least as likely as not that the current 
heart disorder was incurred in service or 
is caused or aggravated by a service-
connected disorder is related to a 
service-connected disorder, to include 
PTSD?  

c.  With regard to the ventral hernia 
issue the examiner is then directed to 
answer the following questions:

	(i)  Does the Veteran have a current 
ventral hernia, and, if so,

       (ii) is it at least as likely as 
not that the current ventral hernia was 
incurred in service or is caused or 
aggravated by a service-connected 
disorder is related to a service-
connected disorder, to include PTSD or 
GERD?  
  
2.	After all development is complete, 
review the evidence in its entirety and 
readjudicate the claims.   If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


